COURT OF APPEALS FOR THE
                                 FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER ON MOTIONS
 Cause number:               01-18-01011-CV
 Style:                      Eduardo Nonoalsi Bravo v. Parkhollow Place Property Owners
 Date motions filed*:        June 6, 2019
 Type of motions:            Letter-Motion for Extension of Time to File Motion for Extension
                             of Time to File Notice of Appeal with Extension of Time to File NOA
 Party filing motions:       Pro se appellant Eduardo Nonoalsi Bravo
 Document to be filed:       Appellant’s Brief

 If motion to extend time:
        Original due dates:                   9/13/18 (NOA deadline); 5/24/19 (extension)
        Number of extensions granted:           0 Current Due Dates: 6/10/19 (15-day grace period
                                              for extension)
          Dates Requested:                    9/25/18 (NOA filing date); 6/6/19 (extension)

Ordered that motions are:
       Granted
              If document is to be filed, document due: July 11, 2019.
       Denied
       Dismissed (e.g., want of jurisdiction, moot)
       Other: _ Appellant’s letter-motion for an extension, construed as the implied motion
         for extension of time to file his notice of appeal, is granted because his notice of
         appeal was filed on September 25, 2018, within the 15-day grace period ending on
         September 28, 2018, and his motion provides a reasonable explanation for the 12-day
         delay. See TEX. R. APP. P. 10.5(b), 26.1(b), 26.3; Verburgt v. Dorner, 959 S.W.2d 615,
         617 (Tex. 1997); Hone v. Hanafin, 104 S.W.3d 884, 886-87 (Tex. 2003). To the extent
         that appellant’s letter-motion itself also includes an extension to file this motion, that
         extension is also granted because it was filed on June 6, 2019, within 15 days of the
         May 24, 2019 deadline set by this Court’s May 14, 2019 Order. Accordingly, the Court
         orders appellant to file appellant’s brief on the merits, that complies with Rule 38.1, by
         July 11, 2019. See TEX. R. APP. P. 2, 38.1, 38.6(d).

Judge’s signature: _/s/ Laura C. Higley____________________________________________
                   x Acting individually       Acting for the Court
Date: ___June 11, 2019___

November 7, 2008 Revision